DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7, 9-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1).
Regarding claim 1, Morris discloses, a method comprising: receiving data characterizing a video feed acquired by a camera oriented toward and including a field of view of a forecourt of a fueling station; (See Morris ¶114, “The images acquired by the fuel dispenser of the customer and/or the customer's vehicle can be still images or video images.” Further see Morris ¶119, “The image processor(s) 215 can receive an image from the image sensor 110, for example, when the fuel dispenser 105 detects that a customer is proximate to the fuel dispenser 105 and/or is in the field of view of the image sensor 110.  The image can be of the customer (e.g., can contain a visual representation of the customer) and/or the customer's vehicle.”)
monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; (See Morris ¶123, “The safety classifier 350 can classify (or determine) behavior of the customer that relates to safety and is based on an extracted feature.  For example, the safety classifier 350 can determine whether the customer is smoking, whether the customer is grounded prior to dispensing fuel, whether the vehicle engine is running during fueling, and whether the customer is about to "drive-off" (which can include leaving the fuel retailer without paying for fuel).  Other determinations can include environmental, 
and transmitting a command in response to detecting the presence of the hazard within the forecourt of the fueling station. (See Morris ¶123, “Generating the alarm 355 can include causing a corrective action to be performed, for example, restarting the fuel dispenser 105 (e.g., in the event that a mechanical, electrical, and/or logical problem with the dispenser 105 is detected by the safety classifier 350), shutting down the fuel dispenser 105.”)
Morris discloses using a classifier and while most classifiers are considered to be models that predict an output this is not explicitly disclosed. 
However Dingli discloses,  predictive model that predicts a presence of a hazard (See the recited portions of Dingli in the rejection of claim 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classification predictive hazard model as suggested by Dingli to Morris’ hazard detection method using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect hazard that occur based on a previous history of hazards that have also occurred.

Regarding claim 2, Morris and Dingli disclose, the method of claim 1, further comprising: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; (See Dingli 8:63-
determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; (See Dingli 10:51-58, “For example, of the features of the obtained sensor data that matches the one or more features of the reference data, the determining engine 218 may select one, some, or all of the aforementioned matching features, and determine how closely each of the selected feature(s) matches between the obtained sensor data and the reference data (e.g. a degree of similarity between each of the features).”
and transmitting an indication in response to the similarity measure exceeding a predetermined threshold. (See Morris 11:4-11, “For example, if one, some, or all of the features of the reference data exhibits a similarity with the obtained sensor data of greater than a threshold (e.g., if a degree of similarity exceeds a threshold, between one or more features of the sensor data and corresponding features of the reference data), the determining engine 218 may determine that no condition or hazard exists. In some embodiments, if the similarity is less than a second threshold, the determining engine 218 may determine that a condition or hazard exists.”
See Morris 12:4-8, “The communicating engine 220 may, in some embodiments, send data from the detecting engine 216 and the determining engine 218 via a high-

Regarding claim 3, Morris and Dingli disclose, the method of claim 1, further comprising: generating a notification indicative of the hazard presence based on the provided command; and providing the notification to an end user device. (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be generated.  The alarm 355 can include a warning (e.g., signal, audio, light, and the like) to an attendant at a site of the dispenser 105, an audible sound emanating from the dispenser 105, a warning on the display 210 of the dispenser.”)

Regarding claim 4, Morris and Dingli disclose, the method of claim 3, wherein the end user device is an interactive display of a forecourt controller configured to manage the operation of the fueling station, and the notification comprises a prompt configured to be presented on the display.  (See Morris ¶123, “a warning on the display 210 of the dispenser 105 indicating that fuel cannot be dispensed until the detected problem is corrected, and the like.”)

Regarding claim 7, Morris and Dingli disclose, the method of claim 1, wherein the command is provided to an alarm system having at least one speaker oriented toward the forecourt, the command causing an audio message to be provided via the at least one speaker, the audio message indicative of the hazard presence.  (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be 

Regarding claim 9, Morris and Dingli disclose, the method of claim 1, further comprising deactivating at least a portion of the fueling station in response to receiving the command.  (See Morris ¶123, “Generating the alarm 355 can include causing a corrective action to be performed, for example, restarting the fuel dispenser 105 (e.g., in the event that a mechanical, electrical, and/or logical problem with the dispenser 105 is detected by the safety classifier 350), shutting down the fuel dispenser 105.”)

Regarding claim 10, Morris and Dingli disclose, the method of claim 1, wherein the receiving, the determining, and the generating is performed by at least one data processor forming part of at least one computing system.  (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”)

Regarding claim 11, Morris and Dingli disclose, a system comprising: at least one data processor; and memory storing instructions configured to cause the at least one data processor to perform operations comprising: (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and 
receiving data characterizing a video feed acquired by a camera oriented toward and including a field of view of a forecourt of a fueling station; monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; and transmitting a command in response to detecting the presence of the hazard within the forecourt of the fueling station.  (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Morris and Dingli disclose, the system of claim 11, the operations further comprising: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; and transmitting an indication in response to the similarity measure exceeding a predetermined threshold.   (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Morris and Dingli disclose, the system of claim 11, the operations further comprising: generating a notification indicative of the hazard presence based on the provided command; and providing the notification to an end user device.   (See the rejection of claim 3 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Morris and Dingli disclose, the system of claim 13, wherein the end user device is an interactive display of a forecourt controller configured to manage the operation of the fueling station, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 4 as it is equally applicable for claim 14 as well.)

Regarding claim 17, Morris and Dingli disclose, the system of claim 11, wherein the command is provided to an alarm system having at least one speaker oriented toward the forecourt, the command causing an audio message to be provided via the at least one speaker, the audio message indicative of the hazard presence.   (See the rejection of claim 7 as it is equally applicable for claim 17 as well.)

Regarding claim 19, Morris and Dingli disclose, the system of claim 11, the operations further comprising deactivating at least a portion of the fueling station in response to receiving the command.   (See the rejection of claim 9 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Morris and Dingli disclose, a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing system, cause the at least one data processor to implement operations comprising:

receiving data characterizing a video feed acquired by a camera oriented toward and including a field of view of a forecourt of a fueling station; monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; and transmitting a command in response to detecting the presence of the hazard within the forecourt of the fueling station.  (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) and in further view of Bruck et al. (US Pub. No. 2018/0308347 A1).
Regarding claim 5, Morris, and Dingli disclose, the method of claim 3, but they fail to disclose the following limitations.
However Bruck discloses, wherein the end user device is a mobile device in operable communication with a forecourt controller configured to manage the operation of the fueling station, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display. (See Bruck 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mobile device to receive a hazard notification as suggested by Bruck to Morris and Dingl’s notification of an attendant using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order that an attendant can easily receive a notification from anywhere they are located while they are near the mobile device.

Regarding claim 15, Morris, Dingli, and Bruck disclose, the system of claim 13, wherein the end user device is a mobile device in operable communication with a forecourt controller configured to manage the operation of the fueling station, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 5 as it is equally applicable for claim 15 as well.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) and in further view of Biehl (US Pub. No. 2006/0272832 A1).
Regarding claim 6, Morris and Dingli disclose, the method of claim 1, wherein the command is provided to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, (See Biehl ¶29, “One or more detectors 146, 148 and 150 may be connected to the control unit 124 by way of one or more wires 152.  The detectors 146-150 detect a condition that needs to be suppressed, such as a fire, excess smoke, or heat beyond an acceptable limit, and report the condition to the control unit 124.  Other methods of detection may be used. [When the detectors 146-150 detect a condition or the manual activation switch 156 is activated, the control unit 124 opens the connection between the bottle 128 and the pipe 130, such as by energizing the actuator 168.  The fire suppression agent discharges into the pipe 130 at a minimum pressure.”)
the fire suppression system disposed in the forecourt. (Official Notice is taken that, It is well known in the art that fire suppression system sprayers are often located above fueling pumps at a gas station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fire suppression system that is activated when a fire hazard is detected as suggested by Biehl to Morris and Dingli’s hazard detection at a gas station, whereby the activated suppression system would be located at a gas station. This can be done using known engineering techniques, with a 

Regarding claim 16, Morris, Dingli, and Biehl disclose, the system of claim 11, wherein the command is provided to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, the fire suppression system disposed in the forecourt.   (See the rejection of claim 6 as it is equally applicable for claim 16 as well.)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) and in further view of Farley et al. (US Pub. No. 2012/0119921 A1).
Regarding claim 8, Morris and Dingli disclose, the method of claim 7, where a light is used as an alarm but they fail to disclose using a strobe lamp.
However Farley discloses, wherein the alarm system includes at least one strobe lamp oriented toward the forecourt, and the command causes the strobe lamp to illuminate to thereby indicate the hazard presence. (See Farley ¶14, “Emergency detection module 102 may have multiple methods of alerting about an emergency condition, such as, but not limited to, sirens, strobe lights, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the strobe light for hazard warnings as suggested by Farley to Morris and Dingli’s use of a light to warn about hazards using known engineering techniques, with a reasonable expectation of success. The 

Regarding claim 18, Morris, Dingli, and Farley disclose, the system of claim 17, wherein the alarm system includes at least one strobe lamp oriented toward the forecourt, and the command causes the strobe lamp to illuminate to thereby indicate the hazard presence.   (See the rejection of claim 8 as it is equally applicable for claim 18 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662